In an action, inter alia, for a judgment declaring that the plaintiff has not acted in violation of the terms of its lease, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered November 13, 1989, which, inter alia, determined the tax base for the computation of additional rent due under the lease in accordance with the figures proposed by the plaintiff, but which denied its motion for leave to enter a default judgment pursuant to CPLR 3215 (a) and 3126.
Ordered that the order is affirmed, with costs.
The plaintiff tenant was essentially awarded all of the *847substantive relief that it sought before the Supreme Court insofar as the court determined that the plaintiffs proposed additional rent computations were correct, and the defendant landlord conceded that its calculations were erroneous. However, to the extent that the plaintiff sought a default judgment which is broader in scope and which encompasses issues raised in other proceedings pending between these parties, its motion for leave to enter a default judgment was properly denied. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.